 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                           No. CR-09-00167-01-PHX-DGC
10                           Plaintiff,
11   v.                                                  ORDER OF DETENTION
12   Antonio Thomas Trujillo,
13                           Defendant.
14            A detention hearing and a preliminary revocation hearing on the Petition on
15   Supervised Release were held on July 18, 2019.
16            The Court Finds that the Defendant has knowingly, intelligently, and voluntarily
17   waived his right to a preliminary revocation hearing.
18            The Court Further Finds that the Defendant has failed to sustain his burden of proof
19   by clear and convincing evidence pursuant to Rule 32.1(a)(6), FED.R.CRIM.P., that he is
20   neither a serious flight risk nor a danger to the community. United States v. Loya, 23 F.3d
21   1529 (9th Cir. 1994).
22            IT IS ORDERED that the Defendant shall be detained pending further order of the
23   court.
24            Dated this 18th day of July, 2019.
25
26
                                                                Honorable John Z. Boyle
27                                                              United States Magistrate Judge
28
